                   1 BOIES SCHILLER FLEXNER LLP
                       JEFFREY HAMMER, State Bar No. 264232
                   2
                         jhammer@bsfllp.com
                   3   725 South Figueroa Street, 31st Floor
                       Los Angeles, California 90017-5524
                   4   Telephone: (213) 629-9040
                   5   Facsimile: (213) 629-9022
                       Alan B. Vickery (pro hac vice application pending)
                   6
                         avickery@bsfllp.com
                   7   John F. LaSalle (pro hac vice application pending)
                         jlasalle@bsfllp.com
L L P




                   8   55 Hudson Yards
                       New York, New York 10001
F L E X N E R




                   9
                       Telephone: (212) 446-2300
                  10   Facsimile: (212) 446-2350
                  11
                       Attorneys for Defendant
                  12 ADAM ROSEMAN
S C H I L L E R




                  13
                                             UNITED STATES DISTRICT COURT
                  14
                                           CENTRAL DISTRICT OF CALIFORNIA
                  15
B O I E S




                  16
                       TONY BOBULINSKI, an individual,             Case No. 2:19-cv-02963-MWF-SSx
                  17

                  18                Plaintiff,                     DECLARATION OF JOHN F.
                                                                   LASALLE IN SUPPORT OF
                  19         v.                                    DEFENDANT ADAM ROSEMAN’S
                  20                                               MOTION TO DISMISS
                       ADAM ROSEMAN, an individual; and
                  21 DOES 1 through 20,                            Judge Michael W. Fitzgerald
                  22
                                    Defendants.
                  23

                  24

                  25

                  26
                  27

                  28
                                                                                 Case No. 2:19-cv-02963-MWF-SSx
                        DECLARATION OF JOHN F. LASALLE IN SUPPORT OF DEFENDANT ADAM ROSEMAN’S MOTION TO
                                                              DISMISS
                   1        I, John LaSalle, declare as follows:
                   2     1. I am a partner at Boies Schiller Flexner LLP, counsel of record for Defendant
                   3 Adam Roseman in this action. I am pending admission pro hac vice in this action. I

                   4 submit this declaration in support of Roseman’s Motion to Dismiss. I have personal

                   5 knowledge of the matters stated herein and could and would testify about them

                   6 competently if called upon to do so.

                   7     2. On April 17, 2019, this action was removed from California state court.
L L P




                   8 Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), Roseman’s response to the
F L E X N E R




                   9 Complaint is due on April 24, 2019.

                  10     3. On April 23, 2019, I attempted to meet and confer with counsel for Tony
                  11 Bobulinski regarding Roseman’s contemplated motion to dismiss. Bobulinski’s

                  12 counsel informed me that they were unavailable to meet and confer that day and
S C H I L L E R




                  13 unavailable on April 24, 2019. I offered to stipulate to extend the deadline for

                  14 Roseman to respond to the Complaint by seven days from the date that Bobulinski’s

                  15 counsel would be available to meet and confer. Counsel for Bobulinski did not
B O I E S




                  16 respond to this offer and did not propose another time to meet and confer.

                  17            Documents Supporting Adam Roseman’s Motion to Dismiss
                  18     4. Attached as Exhibit 1 is a true and correct copy of the January 23, 2019,
                  19 judgment of the Grand Court of the Cayman Islands in the proceeding entitled In the

                  20 Matter of China Branding Group Limited (In Official Liquidation), Cause No. FSD

                  21 52 of 2016 (RMJ) (the “Cayman Judgment”). This copy of the Cayman Judgment

                  22 was provided to me by Plaintiff’s counsel on March 29, 2019.

                  23     5. Attached as Exhibit 2 is a true and correct copy of the April 2015 Senior
                  24 Secured Convertible Promissory Note signed by China Branding Group Limited and

                  25 Tony Bobulinski (the “Note”). This executed copy of the Note was provided to me

                  26 by Plaintiff’s counsel on March 29, 2019.
                  27     6. Attached as Exhibit 3 is a true and correct copy of the April 15, 2015, pledge
                  28 agreement between China Branding Group, as Pledgor, and Tony Bobulinski, as

                                                          -2-                 Case No. 2:19-cv-02963-MWF-SSx
                                          DEFENDANT ADAM ROSEMAN’S MOTION TO DISMISS
